
	

115 S3243 IS: Iran Hostage Act
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3243
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2018
			Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To impose sanctions with respect to Iranian persons who engage in politically-motivated harassment,
			 abuse, extortion, or extended detention or trial of individuals in Iran,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Iran Hostage Act. 2.United States policy on hostage-taking by the Government of Iran (a)FindingsCongress finds the following:
 (1)Since 1979 the Iranian regime has engaged in various destabilizing activities that undermine the national security of the United States and its allies and partners.
 (2)Those activities include the hostage-taking or prolonged unlawful or wrongful detentions of United States citizens and lawful permanent resident aliens with significant ties to the United States.
 (3)The Iranian regime has detained on fabricated claims a significant number of United States citizens, including Siamak and Baquer Namazi and Xiyue Wang, as well as United States legal permanent resident, Nizar Zakka, in violation of international legal norms.
 (4)The Iranian regime has not provided information on the whereabouts of or assistance in ensuring the prompt and safe return of Robert Levinson, despite repeated promises to do so, after he was kidnapped while visiting Iran’s Kish Island on March 9, 2007—making him the longest held hostage in United States history.
 (5)The Iranian regime reportedly uses hostages as leverage against foreign investors to exact business concessions in foreign investment deals.
 (6)The type of hostage-taking enterprise put in place by the Iranian regime is a crime against humanity and a violation of customary international law.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States Government should fully utilize all necessary and appropriate measures to prevent the Iranian regime from engaging in hostage-taking or the prolonged unlawful or wrongful detention of United States citizens or lawful permanent resident aliens with significant ties to the United States, to include—
 (A)the use of extradition to try and convict those individuals responsible for ordering or controlling the hostage-taking or unlawful or wrongful detention of United States citizens; and
 (B)the use of the Human Rights Violators and War Crimes Center of the Department of Homeland Security to target such individuals; and
 (2)the United States should encourage its allies and other affected countries to pursue the criminal prosecution and extradition of state and non-state actors in Iran that assist in or benefit from such hostage-taking to prevent such state and non-state actors from engaging in that practice in the future.
 (c)Statement of policyIt is the policy of the United States Government not to pay ransom for the purpose of securing the release of United States citizens or lawful permanent resident aliens taken hostage abroad.
			3.Imposition of sanctions with respect to Iranian persons who engage in certain actions against
			 United States citizens or lawful permanent residents
 (a)Sense of CongressIt is the sense of Congress that the United States should coordinate with allies of the United States and other allies and partners whose citizens may be subject to politically-motivated detention or trial in Iran to apply sanctions against Iranian persons that are responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, such detention or trial.
 (b)In generalTitle I of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8511 et seq.) is amended by inserting after section 105C (22 U.S.C. 8514c) the following:
				
					105D.Imposition of sanctions with respect to Iranian persons who engage in certain actions against
			 United States citizens or lawful permanent residents
 (a)In generalThe President shall impose sanctions described in section 105(c) with respect to each person on the list required by subsection (b).
						(b)List of Iranian persons who engage in certain actions against United States citizens or lawful
			 permanent residents
 (1)In generalNot later than 180 days after the date of the enactment of the Iran Hostage Act, the President shall submit to the appropriate congressional committees a list of Iranian persons that the President determines are knowingly responsible for or complicit in, or responsible for ordering or otherwise directing, the politically-motivated harassment, abuse, extortion, arrest, trial, conviction, sentencing, or imprisonment of citizens of the United States or lawful permanent resident aliens with significant ties to the United States, regardless of whether such actions occurred in Iran.
 (2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
 (A)each time the President is required to submit an updated list to those committees under section 105(b)(2)(A); and
 (B)as new information becomes available. (3)Form of report; public availability (A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
 (B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State.
								(c)Application of sanctions to family members
 (1)In generalThe President may impose sanctions described in paragraph (2) with respect to each person that is a family member of any person on the list required by subsection (b).
							(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleIf the President imposes sanctions described in this paragraph, an alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, is a family member of any person on the list required by subsection (b) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
									(B)Current visas revoked
 (i)In generalIf the President imposes sanctions described in this paragraph, the issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who is a family member of any person on the list required by subsection (b) regardless of when issued.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (3)Exception to comply with united nations headquarters agreementSanctions under paragraph (2) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (4)Definition of family memberIn this subsection, the term family member means, with respect to an individual— (A)a spouse, child, parent, sibling, grandchild, or grandparent of the individual; and
 (B)a child, parent, or sibling of the spouse of the individual. (d)Termination of sanctionsThe provisions of this section shall terminate on the date that is 30 days after the date on which the President—
 (1)determines and certifies to the appropriate congressional committees that the Government of Iran is no longer complicit in or responsible for the wrongful and unlawful detention of United States citizens or lawful permanent resident aliens with significant ties to the United States; and
 (2)transmits to the appropriate congressional committees the certification described in section 105(d)..
 (c)Clerical amendmentThe table of contents for the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 is amended by inserting after the item relating to section 105C the following new item:
				Sec. 105D. Imposition of sanctions with respect to Iranian persons who engage in certain actions
			 against United States citizens or lawful permanent residents..
 (d)Amendments to general provisionsSection 401 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking and 305 and inserting , 105D, and 305; and (2)in subsection (b)(1)—
 (A)by striking or 105C(a) and inserting 105C(a), or 105D(a); and (B)by striking or 105C(b) and inserting 105C(b), or 105D(b).
					
